-"•'
[
I' \
       '    '    ~
           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                      Page 1 of!   I7~
                                                                                                                                                                                     ,/



                                                             UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                             V,                                                (For Offenses Committed On or After November 1, 1987)


                              Victor Alfonso Arizpe-Flores                                                     CaseNumber: 3:19-mj-22031

                                                                                                               Jennifer L Coon
                                                                                                               Defendant's Attorney


           REGISTRATION NO. 75125298
           THE DEFENDANT:
            lZI pleaded guilty to count(s) 1 of Complaint          ~~~~~~~~~~~~~~~~~~~~~~~~~~~



                D was found guilty to count(s)
                  after a plea of not guilty,
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                              Nature of Offense                                                                        CountNumber(s)
           8: 1325                                      ILLEGAL ENTRY (Misdemeanor)                                                              1

                D The defendant has been found not guilty on count( s)
                                                                                                     ----------~-------~
                D Count(s)                                                                                      dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                     J8I'., TIME SERVED                                 D                                           days

                lZI   Assessment: $10 WAIVED l2J Fine: WAIVED
                lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the   defendant's possession at the time of arrest upon their deportation or removal.
                 D    Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                             Wednesday, May 22, 2019
                                                                                                              ate of Imposition of Sentence
                                                                             re: ~ "I ,~ f':>
                                  ,/-·,.
                                  '      . ,_,>;, . ,..                      F'"' H'~x;i fi~: ~~g
           Received                   .· · :•.:_..
                                              i
                                                     ;yI ,
                           DUSM               '                              MAY 2 2 2019
                                                                     CLER~\, U.~·}. 0'.:;)TRlCT COURT
                                                                  SOUTHER/;! D1s·;·i::;c1· OF C/\LlFDHN/i~
                                                                  BV                             DEPUTY

           Clerk's Office Copy                                                                                                                             3:19-mj-22031
